                 Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 1 of 23



 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue
     15th Floor
 3   Los Angeles, CA 90024
 4   Telephone: (310) 405-7190
     E-mail: jpafiti@pomlaw.com
 5
     Attorneys for Plaintiff
 6   - additional counsel on signature page –
 7
 8                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
10
      ALTIMEO ASSET MANAGEMENT,                              Case No.:
11    Individually and on Behalf of All Others
      Similarly Situated,
12                                                           CLASS ACTION COMPLAINT FOR
13                                              Plaintiff,   VIOLATIONS OF THE FEDERAL
                                                             SECURITIES LAWS
14         vs.
15     QIHOO 360 TECHNOLOGY CO. LTD.,                        JURY TRIAL DEMANDED
16     HONGYI ZHOU, XIANGDONG QI and
       ERIC X CHEN,
17
                                          Defendants
18
19
            Plaintiff Altimeo Asset Management (“Altimeo” or “Plaintiff”), by and through its
20
     counsel, alleges the following based on personal knowledge as to Plaintiff and Plaintiff’s own
21
22   acts, and upon information and belief as to all other matters based upon the investigation

23   conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

24   public statements issued by Qihoo 360 Technology Co. Ltd. (“Qihoo 360” or the “Company”),
25
     Qihoo 360’s filings with the U.S. Securities and Exchange Commission (“SEC”), and other
26
     publicly available information.
27
28
                 Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 2 of 23


                                         SUMMARY OF THE ACTION
 1
 2          1.       This securities class action is brought on behalf of all former owners of Qihoo 360 stock

 3   and American Depositary Shares (“ADSs”) who: (a) sold shares, and were damaged thereby, during the
 4   period between January 11, 2016 and July 15, 2016, inclusive (the “Class Period”); and/or (b) held
 5
     shares as of July 15, 2016. Excluded from the Class are Defendants, members of the immediate family
 6
     of Individual Defendants, any subsidiary or affiliate of Qihoo 360, and the directors and officers of
 7
 8   Qihoo 360 and their families and affiliates at all relevant times, and anyone who filed a petition or

 9   pursued appraisal rights of their Qihoo 360 stock pursuant to Cayman Law.
10          2.       This case concerns a scheme by Qihoo 360 and certain of its officers and/or directors to
11
     depress the value of Qihoo 360’s stock and ADS in order to avoid paying a fair price to Qihoo 360’s
12
     shareholders during a transaction to take the Company private, in violation of the Securities Exchange
13
14   Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 promulgated thereunder. Defendants executed

15   this scheme by failing to provide shareholders adequate disclosure of all material information related to

16   the Merger, and making false assurances about the fair value of Qihoo 360’s stock and ADS. As a
17
     result, Qihoo 360 shareholders were misled into accepting consideration from the Merger that was well
18
     below fair value for their Qihoo 360 shares.
19
            3.       Incorporated in 2005 under the laws of the Cayman Islands, Qihoo 360, formerly known
20
21   as Qihoo Technology Company Limited, is purported to be the leading internet company in the

22   People’s Republic of China.
23
            4.       On December 18, 2015, Qihoo 360 announced that it had entered into a definitive
24
     merger agreement11 pursuant to which it would be acquired by a consortium of investors in an “all-cash
25
26
     1
      The Merger agreement was entered between the Company and Tianjin Qixin Zhicheng Technology
27
     Co., Ltd., Tianjin Qixin Tongda Technology Co., Ltd., True Thrive Limited, or Midco, New Summit
28   Limited, and solely for purposes of Section 6.19 of the Merger Agreement, Global Village Associates
     Limited, or Global Village, and Young Vision Group Limited, or Young Vision (collectively, the
     “Parent Parties”). The Parent Parties, the Founder Security holders and the equity investors named in
                                                       2
                 Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 3 of 23


     transaction valued at approximately $9.3 billion, including the redemption of approximately $1.6 billion
 1
 2   of debt.” Pursuant to the terms of the merger agreement, “each of the Company’s class A and class B

 3   ordinary shares issued and outstanding immediately prior to the effective time of the merger (the
 4   ‘Shares’) will be cancelled and cease to exist in exchange for the right to receive US$51.33 in cash
 5
     without interest, and each American Depositary Share (‘ADS’) of the Company, every two ADSs
 6
     representing three class A ordinary shares, will be cancelled in exchange for the right to receive
 7
 8   US$77.00 in cash without interest,” except for certain Shares (the “Proposed Transaction”). The

 9   Merger was authorized and approved by a shareholder vote on March 30, 2016 during an extraordinary
10   general meeting and became effective on July 15, 2016.
11
            5.       Prior to the shareholder vote, Defendants (as defined herein) issued a Preliminary Proxy
12
     Statement on January 11, 2016, an Amended Proxy Statement on February 8, 2016 (“Amendment No.
13
14   1”), a Second Amended Proxy Statement on February 26, 2016 (“Amendment No. 2”), a Third

15   Amended Proxy Statement on March 3, 2016 (“Amendment No. 3”) (collectively, the “Proxy”) and a

16   Final Amended Proxy Statement on July 15, 2016, all filed with the SEC in connection with the
17
     Merger.
18
            6.       Between December 18, 2015 and July 15, 2016, in order to convince Qihoo 360
19
     stockholders to vote in favor of the Merger, Defendants authorized the filing of materially false and
20
21   misleading statements with the SEC, in violation of Sections 10(b) and 20(a) of the Exchange Act. The

22   Proxy statements and Annual Report contained materially incomplete and/or misleading disclosures.
23
     Specifically, the Proxy and Annual Report are deficient and misleading as they fail to provide adequate
24
     disclosure of all material information related to the Merger. The Proxy and Annual Report also failed
25
     to disclose Qihoo 360’s upcoming plan to relist its shares in the People’s Republic of China.
26
27
     Exhibit B of the Merger Agreement, publicly filed with the SEC, are collectively referred to as the
28   “Buyer Group.”


                                                        3
                  Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 4 of 23


            7.        Contrary to the Company’s repeated reassurances about no substantial changes to its
 1
 2   structures or relisting following the Merger, shortly after the going-private deal was closed, media news

 3   outlets reported on the Company’s relisting plans. For example, the Financial Times reported on
 4   February 28, 2017, that materials used in fundraising “for the privitisation of Qihoo 360” also discussed
 5
     the “return to the A Shares” market in China. This article described the “return to investors” upon an
 6
     “exit” (i.e., a transaction allowing those taking Qihoo 360 private to “exit” their position through a
 7
 8   relisting), stating that the return “may be as high as 5 [times]” the going-private price.

 9          8.        This deal, operating as a “backdoor listing,” would allow Qihoo 360 to return to the
10   stock market by relisting on the Shanghai Stock Exchange at a multiple, to the detriment of
11
     shareholders who unknowingly sold Qihoo 360’s stock and ADS at substantially deflated values during
12
     the Class Period as part of the scheme. Formally announced on November 6, 2017, the deal involved
13
14   Shanghai-listed elevator-maker SJEC agreeing to buy Qihoo 360 through an asset swap and cash

15   injection.

16          9.        As a result of these material misrepresentations and omissions, Qihoo 360 shareholders
17
     were misled into accepting consideration from the Merger that was well below fair value for their
18
     Qihoo 360 shares.
19
                                          JURISDICTION AND VENUE
20
21          10.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act (15

22   U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-
23
     5.
24
            11.       This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.
25
     §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
26
27          12.       Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15 U.S.C. §

28   78aa and 28 U.S.C. § 1391(b).


                                                           4
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 5 of 23


            13.      In connection with the acts alleged in this complaint, Defendants, directly or indirectly,
 1
 2   used the means and instrumentalities of interstate commerce, including, but not limited to, the mails,

 3   interstate telephone communications, and the facilities of the national securities markets.
 4                                                  PARTIES
 5
            14.      Plaintiff is an independent portfolio management company based in France and
 6
     approved by the French Financial Authority, with significant assets under management. As set forth in
 7
 8   the attached Certification and the Assignment appended thereto, a fund affiliated with Altimeo held

 9   Qihoo 360 securities as of July 15, 2016 and/or sold Qihoo 360’s securities during the Class Period, and
10   was damaged upon the revelation of the alleged corrective disclosures.
11
            15.      Defendant Qihoo 360 is incorporated under the laws of the Cayman Islands, with its
12
     principal executive offices located at Building 2, 6 Haoyuan, Jiuxianqiao Road, Chaoyang District,
13
14   Beijing, People’s Republic of China, 100015. Prior to the Merger, the Company’s stock was listed on

15   the NYSE under the ticker symbol “QIHU.”

16          16.      Defendant Hongyi Zhou (“Zhou”) is the co-founder of the Company and has served as
17
     its Chairman and Chief Executive Officer since August 2006.
18
            17.      Defendant Xiangdong Qi (“Qi”) is the co-founder of the Company and has served as a
19
     Director and its President since 2005.
20
21          18.      Defendant Eric X. Chen (“Chen”) has served as a Director of the Company since

22   January 2014.
23
            19.      Defendants Zhou, Qi and Chen are collectively referred to hereinafter as the “Individual
24
     Defendants.” The Individual Defendants, because of their positions with the Company, possessed the
25
     power and authority to control the contents of Qihoo 360’s reports to the SEC, press releases, and
26
27   presentations to securities analysts, money portfolio managers and institutional investors, i.e., the

28   market. The Individual Defendants were provided with copies of the Company’s reports and press


                                                         5
               Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 6 of 23


     releases alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and
 1
 2   opportunity to prevent their issuance or cause them to be corrected. Because of their positions and

 3   access to material non-public information available to them, the Individual Defendants knew that the
 4   adverse facts specified herein had not been disclosed to, and were being concealed from, the public, and
 5
     that the positive representations which were being made were then materially false and/or misleading.
 6
     The Individual Defendants are liable for the false statements pleaded herein, as those statements were
 7
 8   each “group-published” information, the result of the collective actions of the Individual Defendants.

 9           20.     Qihoo 360 and the Individual Defendants are collectively referred to herein as
10   “Defendants.”
11
                                         SUBSTANTIVE ALLEGATIONS
12
                                                    Background
13
14           21.     On December 18, 2015, the Company issued a press release entitled “Qihoo 360 Enters

15   into Definitive Agreement for Going Private Transaction,” announcing the Proposed Transaction. The

16   press release stated in relevant part:
17
             BEIJING, Dec. 18, 2015 /PRNewswire/ -- Qihoo 360 Technology Co. Ltd. (“Qihoo 360”
18           or the “Company”) (NYSE: QIHU), a leading Internet company in China, today
             announced that it has entered into a definitive merger agreement pursuant to which the
19           Company will be acquired by a consortium of investors in an all-cash transaction valued
             at approximately $9.3 billion, including the redemption of approximately $1.6 billion of
20
             debt.
21
             Pursuant to the terms of the merger agreement, at the effective time of the merger, each
22           of the Company’s class A and class B ordinary shares issued and outstanding
             immediately prior to the effective time of the merger (the “Shares”) will be cancelled and
23
             cease to exist in exchange for the right to receive US$51.33 in cash without interest, and
24           each American Depositary Share (“ADS”) of the Company, every two ADSs representing
             three class A ordinary shares, will be cancelled in exchange for the right to receive
25           US$77.00 in cash without interest, except for (a) certain Shares (including Shares
             represented by ADSs) owned by entities controlled by Mr. Hongyi Zhou, chairman and
26
             chief executive officer of the Company, and Mr. Xiangdong Qi, director and president of
27           the Company, and the Company treasury shares, which will be cancelled and cease to
             exist and no payment or distribution will be made with respect thereto, and (b) Shares
28           held by shareholders who have validly exercised and not effectively withdrawn or lost
             their rights to dissent from the merger pursuant to Section 238 of the Companies Law of

                                                         6
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 7 of 23


            the Cayman Islands (the “Dissenting Shares”), which will be cancelled and cease to exist
 1          in exchange for the right to receive the payment of fair value of the Dissenting Shares in
 2          accordance with Section 238 of the Companies Law of the Cayman Islands.

 3          The merger consideration represents a premium of 16.6% to the closing price of the
            Company’s ADSs on June 16, 2015, the last trading day prior to the Company’s
 4          announcement of its receipt of a “going-private” proposal, and a premium of 32.7% to the
 5          average closing price of the Company’s ADSs during the 30 trading days prior to its
            receipt of a “going-private” proposal.
 6
            The investor consortium includes, among others, Citic Guoan, Golden Brick Silk Road
 7          Capital, Sequoia Capital China, Taikang Life Insurance, Ping An Insurance, Sunshine
 8          Insurance, New China Capital, Huatai Ruilian, Huasheng Capital or their affiliated
            entities.
 9
            The consortium intends to fund the merger through a combination of cash contributions
10          from the investors pursuant to equity commitment letters, and the proceeds from a
11          committed term loan facility in an amount up to the RMB equivalent of US$3.0 billion
            and a bridge loan facility of up to the RMB equivalent of US$400 million, pursuant to
12          certain debt commitment letters provided by China Merchants Bank Co., Ltd.

13          The Company’s board of directors (the “Board”), acting upon the unanimous
14          recommendation of a committee of independent and disinterested directors established by
            the Board (the “Special Committee”), approved the merger agreement and the merger and
15          resolved to recommend that the Company’s shareholders vote to authorize and approve
            the merger agreement and the merger. The Special Committee negotiated the terms of the
16          merger agreement with the assistance of its financial and legal advisors.
17
            22.     The Merger was authorized and approved by a shareholder vote on March 30, 2016
18
     during an extraordinary general meeting and became effective on July 15, 2016.
19
                  Materially False and Misleading Statements Issued During the Class Period
20
21          23.     On January 11, 2016, Qihoo 360 filed a Schedule 13E-3 containing a Preliminary Proxy

22   Statement with the SEC in connection with the Merger, attached as Exhibit 99 to Form SC 13E-3. The
23
     Preliminary Proxy Statement described the Company’s plans following the Merger, indicating that the
24
     Company would continue its operations “as a privately held company,” reinforcing that there were no
25
     current plans in relation to the Company’s structure:
26
27          If the Merger is consummated, the Company will continue its operations as a privately
            held company, and, as the result of the Merger, the Company’s American depositary
28          shares (“ADSs”), two representing three Class A ordinary shares of the Company, will no


                                                         7
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 8 of 23


            longer be listed on the New York Stock Exchange (the “NYSE”) and the ADS program
 1          for the Shares will terminate.
 2                                                     ***
 3          The Company’s ADSs, every two representing three Class A ordinary shares, are
            currently listed on the NYSE under the symbol “QIHU.” It is expected that, following the
 4          consummation of the Merger, the Company will cease to be a publicly traded company
            and will instead become a private company beneficially owned solely by the Buyer
 5          Group. Following the consummation of the Merger, ADSs will no longer be listed on
 6          any securities exchange or quotation system, including the NYSE, and price
            quotations with respect to sales of ADSs in the public market will no longer be available.
 7          In addition, registration of Shares under the Exchange Act may be terminated upon the
            Company’s application to the SEC if Shares are not listed on a national securities
 8          exchange and there are fewer than 300 record holders of Shares. Ninety days after the
 9          filing of Form 15 in connection with the consummation of the Merger or such shorter
            period as may be determined by the SEC, registration of the Shares under the Exchange
10          Act will be terminated and the Company will no longer be required to file periodic
            reports with the SEC or otherwise be subject to the U.S. federal securities laws, including
11          the Sarbanes-Oxley Act of 2002, applicable to public companies. Following the
12          consummation of the Merger, the Company’s shareholders will no longer enjoy the rights
            or protections that the U.S. federal securities laws provide, including reporting
13          obligations for directors, officers and principal securities holders of the Company.
            Furthermore, following the consummation of the Merger, the ADS program for the
14          Shares will terminate.
15                                                    ***
16          The Buyer Group has advised the Company that, except as set forth in this proxy
            statement, the Buyer Group does not have any current plans, proposals or
17          negotiations that relate to or would result in an extraordinary corporate transaction
            involving the Company’s corporate structure, business, or management, such as a
18          merger, reorganization, liquidation, relocation of any material operations, or sale or
19          transfer of a material amount of the Company’s assets.

20          24.    The Preliminary Proxy Statement emphasized that to the Company’s Board of Directors,
21   as “a privately held entity, the Company’s management may have greater flexibility to focus on
22
     improving the Company’s long-term financial performance without the pressure created by the public
23
     equity market’s emphasis on short-term period-to-period financial performance.” It further added that
24
25   “[t]he Buyer Group decided to undertake the going-private transaction at this time because it wants to

26   take advantage of the benefits of the Company being a privately held company as described above and

27   because the Buyer Group was able to obtain debt financing in connection with the Merger.”
28


                                                        8
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 9 of 23


            25.     On February 8, 2016, the Company filed Amendment No. 1 to the Preliminary Proxy
 1
 2   Statement on Form SC 13-E 3/A with the SEC, where the Company reiterated that it would continue on

 3   as a “private company,” following the Merger, stating in part:
 4          The Company’s ADSs, every two representing three Class A ordinary shares, are
 5          currently listed on the NYSE under the symbol “QIHU.” It is expected that, following the
            consummation of the Merger, the Company will cease to be a publicly traded company
 6          and will instead become a private company beneficially owned solely by the Buyer
            Group. Following the consummation of the Merger, ADSs will no longer be listed on
 7          any securities exchange or quotation system, including the NYSE, and price
 8          quotations with respect to sales of ADSs in the public market will no longer be available.
            In addition, registration of Shares under the Exchange Act may be terminated upon the
 9          Company’s application to the SEC if Shares are not listed on a national securities
            exchange and there are fewer than 300 record holders of Shares. Ninety days after the
10          filing of Form 15 in connection with the consummation of the Merger or such shorter
11          period as may be determined by the SEC, registration of the Shares under the Exchange
            Act will be terminated and the Company will no longer be required to file periodic
12          reports with the SEC or otherwise be subject to the U.S. federal securities laws, including
            the Sarbanes-Oxley Act of 2002, applicable to public companies. Following the
13          consummation of the Merger, the Company’s shareholders will no longer enjoy the rights
14          or protections that the U.S. federal securities laws provide, including reporting
            obligations for directors, officers and principal securities holders of the Company.
15          Furthermore, following the consummation of the Merger, the ADS program for the
            Shares will terminate.
16                                                     ***
            The Buyer Group has advised the Company that, except as set forth in this proxy
17
            statement, the Buyer Group does not have any current plans, proposals or
18          negotiations that relate to or would result in an extraordinary corporate transaction
            involving the Company’s corporate structure, business, or management, such as a
19          merger, reorganization, liquidation, relocation of any material operations, or sale or
            transfer of a material amount of the Company’s assets.
20
21          26.     On February 26, 2016, the Company filed Amendment No. 2 to the Preliminary Proxy

22   Statement on Form SC 13-E 3/A with the SEC, which again reiterated that it would continue on as a
23
     “private company,” following the Merger, stating in relevant part:
24
            The Company’s ADSs, every two representing three Class A ordinary shares, are
25          currently listed on the NYSE under the symbol “QIHU.” It is expected that, following the
            consummation of the Merger, the Company will cease to be a publicly traded company
26
            and will instead become a private company beneficially owned solely by the Buyer
27          Group. Following the consummation of the Merger, ADSs will no longer be listed on
            any securities exchange or quotation system, including the NYSE, and price
28          quotations with respect to sales of ADSs in the public market will no longer be
            available. In addition, registration of Shares under the Exchange Act may be terminated

                                                        9
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 10 of 23


            upon the Company’s application to the SEC if Shares are not listed on a national
 1          securities exchange and there are fewer than 300 record holders of Shares. Ninety days
 2          after the filing of Form 15 in connection with the consummation of the Merger or such
            shorter period as may be determined by the SEC, registration of the Shares under the
 3          Exchange Act will be terminated and the Company will no longer be required to file
            periodic reports with the SEC or otherwise be subject to the U.S. federal securities laws,
 4          including the Sarbanes-Oxley Act of 2002, applicable to public companies. Following the
 5          consummation of the Merger, the Company’s shareholders will no longer enjoy the rights
            or protections that the U.S. federal securities laws provide, including reporting
 6          obligations for directors, officers and principal securities holders of the Company.
            Furthermore, following the consummation of the Merger, the ADS program for the
 7          Shares will terminate.
 8                                                    ***
 9          The Buyer Group has advised the Company that, except as set forth in this proxy
            statement, the Buyer Group does not have any current plans, proposals or
10          negotiations that relate to or would result in an extraordinary corporate transaction
            involving the Company’s corporate structure, business, or management, such as a
11          merger, reorganization, liquidation, relocation of any material operations, or sale or
12          transfer of a material amount of the Company’s assets.

13          27.     On March 3, 2016, the Company filed Amendment No. 3 to the Preliminary Proxy
14   Statement on Form SC 13-E 3/A with the SEC, which again reiterated that it would continue on as a
15
     “private company,” following the Merger, stating in relevant part:
16
            The Company’s ADSs, every two representing three Class A ordinary shares, are
17          currently listed on the NYSE under the symbol “QIHU.” It is expected that, following the
18          consummation of the Merger, the Company will cease to be a publicly traded company
            and will instead become a private company beneficially owned solely by the Buyer
19          Group. Following the consummation of the Merger, ADSs will no longer be listed on any
            securities exchange or quotation system, including the NYSE, and price quotations with
20          respect to sales of ADSs in the public market will no longer be available.
21
                                                      ***
22          The Buyer Group has advised the Company that, except as set forth in this proxy
            statement, the Buyer Group does not have any current plans, proposals or
23          negotiations that relate to or would result in an extraordinary corporate transaction
            involving the Company’s corporate structure, business, or management, such as a
24
            merger, reorganization, liquidation, relocation of any material operations, or sale or
25          transfer of a material amount of the Company’s assets.

26          28.     On April 28, 2016, Qihoo 360 filed an Annual Report on Form 20-F with the SEC,
27
     announcing financial results for the quarter and year ended December 31, 2015, in which the Company
28


                                                       10
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 11 of 23


     again reiterated that it would continue on as a “private company,” following the Merger, stating in
 1
 2   relevant part:

 3           On December 18, 2015, we entered into the Merger Agreement with Tianjin Qixin
             Zhicheng Technology Co., Ltd., a limited liability company incorporated under the laws
 4           of the PRC, Tianjin Qixin Tongda Technology Co., Ltd., a limited liability company
 5           incorporated under the laws of the PRC, Midco, Merger Sub, and solely for purposes of
             Section 6.19 of the Merger Agreement, Global Village and Young Vision. Pursuant to the
 6           terms of the Merger Agreement, at the effective time of the merger, each of our class A
             and class B ordinary shares issued and outstanding immediately prior to the effective
 7           time of the merger will be cancelled and cease to exist in exchange for the right to receive
 8           $51.33 in cash without interest, and each our ADS will be cancelled in exchange for the
             right to receive $77.00 in cash without interest, except for (i) certain shares owned by
 9           entities controlled by Mr. Hongyi Zhou and Mr. Xiangdong Qi, and our treasury shares,
             which will be cancelled and cease to exist and no payment or distribution will be made
10           with respect thereto, and (ii) the Dissenting Shares, which will be cancelled and cease to
11           exist in exchange for the right to receive the payment of fair value of the Dissenting
             Shares in accordance with Section 238 of the Companies Law of the Cayman Islands. At
12           the effective time of the merger, Merger Sub will merge with and into our company, with
             our company continuing as the surviving corporation and a wholly-owned subsidiary of
13           Midco. The Merger Agreement, the plan of merger required to be filed with the Registrar
14           of Companies of the Cayman Island, or the Plan of Merger, and the transactions
             contemplated by the Merger Agreement and the Plan of Merger, including the Merger,
15           have been approved by the shareholders at an extraordinary general meeting of
             shareholders held on March 30, 2016. Completion of the Merger is subject to the
16           satisfaction or waiver of the conditions set forth in the Merger Agreement. We will work
             with various other parties to the Merger Agreement towards satisfying all other
17
             conditions precedent to the Merger set forth in the Merger Agreement and complete the
18           Merger as quickly as possible. If and when completed, the Merger would result in us
             becoming a private company and our ADSs would no longer be listed or traded on
19           any stock exchange, including the NYSE, and our ADS program would be
             terminated.
20
21           29.      On July 15, 2016, the Company filed Amendment No. 4 to the Preliminary Proxy

22   Statement on Form SC 13-E 3/A with the SEC, to report the results of the Merger, stating in relevant
23
     part:
24
             As a result of the Merger, the ADSs will no longer be listed on any securities exchange
25           or quotation system, including the New York Stock Exchange (“NYSE”), and the
             Company will cease to be a publicly traded company. The Company has requested
26
             NYSE to file an application on Form 25 with the SEC to remove the ADSs from listing
27           on NYSE and withdraw registration of the ordinary shares under the Exchange Act. The
             deregistration will become effective in 90 days after the filing of Form 25 or such shorter
28           period as may be determined by the SEC. In addition, the Company will suspend its
             reporting obligations under the Exchange Act by filing a certification and notice on Form

                                                         11
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 12 of 23


            15 with the SEC. The Company’s reporting obligations under the Exchange Act will be
 1          suspended immediately as of the filing date of the Form 15 and will terminate once the
 2          deregistration becomes effective.

 3          30.     The statements contained in ¶¶ 23-29 were materially false and/or misleading when
 4   made because Defendants failed to disclose: (i) that the Company’s Proxy materials and Annual Report
 5
     misrepresented and/or omitted material information that was necessary for Company shareholders to
 6
     make an informed decision concerning whether to vote in favor of the Merger; (ii) that contrary to the
 7
 8   representations in the Proxy and the Annual Report, the Company already had plans to relist its shares

 9   in China prior to closing the Merger and its delisting from the NYSE; and (iii) as a result, the
10   Company’s statements about its business, operations, and prospects lacked a reasonable basis.
11
            31.     Contrary to the Company’s repeated reassurances about no substantial changes to its
12
     structures or relisting following the Merger, shortly after the going-private deal was closed, media news
13
14   outlets reported on the Company’s relisting plans. For example, the Financial Times reported on

15   February 28, 2017, that materials used in fundraising “for the privitisation of Qihoo 360” also discussed

16   the “return to the A Shares” market in China. This article described the “return to investors” upon an
17
     “exit” (i.e., a transaction allowing those taking Qihoo 360 private to “exit” their position through a
18
     relisting), stating that the return “may be as high as 5 [times]” the going-private price.
19
            32.     The proposed relisting was later confirmed on November 6, 2017, when Shanghai-listed
20
21   elevator-maker SJEC agreed to buy Qihoo 360 through an asset swap and cash injection.

22                                ADDITIONAL SCIENTER ALLEGATIONS
23
            33.     During the Class Period, as alleged herein, Defendants acted with scienter in that
24
     Defendants knew or were reckless as to whether the public documents and statements issued or
25
     disseminated in the name of the Company during the Class Period were materially false and misleading;
26
27   knew or were reckless as to whether such statements or documents would be issued or disseminated to

28


                                                          12
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 13 of 23


     the investing public; and knowingly and substantially participated or acquiesced in the issuance or
 1
 2   dissemination of such statements or documents as primary violations of the federal securities laws.

 3          34.        The Defendants permitted Qihoo 360 to release these false and misleading statements
 4   and failed to file the necessary corrective disclosures, which artificially affected the value of the
 5
     Company’s stock and ADS.
 6
            35.        As set forth herein, Defendants, by virtue of their receipt of information reflecting the
 7
 8   true facts regarding Qihoo 360, their control over, receipt, and/or modification of Qihoo 360’s allegedly

 9   materially misleading statements and omissions, and/or their positions with the Company that made
10   them privy to confidential information concerning Qihoo 360, participated in the fraudulent scheme
11
     alleged herein.
12
            36.        The Defendants are liable as participants in a fraudulent scheme and course of conduct
13
14   that operated as a fraud or deceit on sellers of Qihoo 360 stock and ADS by disseminating materially

15   false and misleading statements and/or concealing material adverse facts. The scheme deceived the

16   investing public regarding Qihoo 360’s business, operations, and management and the intrinsic value of
17
     Qihoo 360 stock and ADS and caused Plaintiff and members of the Class to sell Qihoo 360 stock and
18
     ADS at artificially deflated prices.
19
                                      LOSS CAUSATION/ECONOMIC LOSS
20
21          37.        During the Class Period, as detailed herein, Defendants engaged in a scheme to deceive

22   the market and a course of conduct that artificially deflated the price of Qihoo 360’s stock and ADS and
23
     operated a fraud or deceit on Class members by failing to disclose and misrepresenting the facts
24
     detailed herein. This course of conduct misled the Class members and caused them, in reliance on the
25
     misrepresentations and on the market price of Qihoo 360’s stock and ADS during the Class Period, to
26
27   sell their shares at a depressed price. As a result of their sale of Qihoo 360 stock and ADS during the

28


                                                          13
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 14 of 23


     Class Period, Plaintiff and other members of the Class suffered economic loss, i.e., damages, under the
 1
 2   federal securities laws.

 3        APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET
 4          38.     Plaintiff is entitled to a presumption of reliance under Affiliated Ute Citizens of Utah v.
 5
     United States, 406 U.S. 128 (1972), because the claims asserted herein against Defendants are
 6
     predicated upon omissions of material fact, which there was a duty to disclose.
 7
 8          39.     Plaintiff is also entitled to rely upon the presumption of reliance established by the

 9   fraud-on-the-market doctrine in that, among other things:
10                   (a)    Defendants made public misrepresentations or failed to disclose material facts
11
     during the Class Period;
12
                     (b)    the omissions and misrepresentations were material;
13
14                   (c)    the Company’s stock traded in an efficient market;

15                   (d)    the misrepresentations alleged would tend to induce a reasonable investor to

16   misjudge the value of the Company’s stock; and
17
                     (e)    Plaintiff and other members of the Class purchased Qihoo 360 stock and ADS
18
     between the time Defendants misrepresented or failed to disclose material facts and the time the true
19
     facts were disclosed, without knowledge of the misrepresented or omitted facts.
20
21          40.     At all relevant times, the markets for Qihoo 360 stock and ADS were efficient for the

22   following reasons, among others:
23
                     (a)    as a regulated issuer, Qihoo 360 filed periodic public reports with the SEC;
24
                     (b)    Qihoo 360 regularly communicated with public investors via established market
25
     communication mechanisms, including through regular disseminations of press releases on the major
26
27   news wire services and through other wide-ranging public disclosures, such as communications with

28   the financial press, securities analysts, and other similar reporting services;


                                                          14
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 15 of 23


                     (c)    Qihoo 360 was followed by several securities analysts employed by major
 1
 2   brokerage firm(s) who wrote reports that were distributed to the sales force and certain customers of

 3   their respective brokerage firm(s) and that were publicly available and entered the public marketplace;
 4   and
 5
                    (d)     Qihoo 360 stock and ADS were actively traded in an efficient market, namely the
 6
     NYSE, under the ticker symbol “QIHU.”
 7
 8          41.     As a result of the foregoing, the market for Qihoo 360 stock and ADS promptly digested

 9   current information regarding Qihoo 360 from publicly available sources and reflected such
10   information in Qihoo 360’s stock price. Under these circumstances, all sellers of Qihoo 360 stock and
11
     ADS during the Class Period suffered similar injury through their sale of Qihoo 360 stock and ADS at
12
     artificially deflated prices and the presumption of reliance applies.
13
14                                             NO SAFE HARBOR

15          42.     The statutory safe harbor provided for forward-looking statements under certain

16   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint. The
17
     statements alleged to be false and misleading herein all relate to then-existing facts and conditions. In
18
     addition, to the extent certain of the statements alleged to be false may be characterized as forward
19
     looking, they were not identified as “forward-looking statements” when made and there were no
20
21   meaningful cautionary statements identifying important factors that could cause actual results to differ

22   materially from those in the purportedly forward-looking statements. In the alternative, to the extent
23
     that the statutory safe harbor is determined to apply to any forward-looking statements pleaded herein,
24
     Defendants are liable for those false forward-looking statements because at the time each of those
25
     forward-looking statements were made, the speaker had actual knowledge that the forward-looking
26
27   statement was materially false or misleading, and/or the forward-looking statement was authorized or

28   approved by an executive officer of Qihoo 360 who knew that the statement was false when made.


                                                         15
               Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 16 of 23


                                      CLASS ACTION ALLEGATIONS
 1
 2            43.   Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules of

 3   Civil Procedure on behalf of all former owners of Qihoo 360 stock and ADS as of July 15, 2016 and/or
 4   sold shares, and were damaged thereby, during the period between January 11, 2016 and July 15, 2016,
 5
     inclusive (the “Class”). Excluded from the Class are Defendants, members of the immediate family of
 6
     Individual Defendants, any subsidiary or affiliate of Qihoo 360, and the directors and officers of Qihoo
 7
 8   360 and their families and affiliates at all relevant times, and anyone who filed a petition or pursued

 9   appraisal rights of their Qihoo 360 stock pursuant to Cayman Law.
10            44.   The members of the Class are so numerous that joinder of all members is impracticable.
11
     The disposition of their claims in a class action will provide substantial benefits to the parties and the
12
     Court.
13
14            45.   There is a well-defined community of interest in the questions of law and fact involved

15   in this case. Questions of law and fact common to the members of the Class which predominate over

16   questions which may affect individual Class members include:
17
                     (a)   Whether the Exchange Act was violated by Defendants;
18
                     (b)   Whether Defendants omitted and/or misrepresented material facts;
19
                     (c)   Whether Defendants’ statements omitted material facts necessary in order to
20
21                         make the statements made, in light of the circumstances under which they were

22                         made, not misleading;
23
                     (d)   Whether Defendants knew or recklessly disregarded that their statements were
24
                           false and misleading;
25
                     (e)   Whether the price of Qihoo 360 stock and ADS was artificially deflated; and
26
27                   (f)   The extent of damage sustained by Class members and the appropriate measure

28                         of damages.


                                                        16
               Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 17 of 23


              46.   Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class
 1
 2   sustained damages from Defendants’ wrongful conduct.

 3            47.   Plaintiff will adequately protect the interests of the Class and has retained counsel
 4   experienced in securities class action litigation. Plaintiff has no interests that conflict with those of the
 5
     Class.
 6
              48.   A class action is superior to other available methods for the fair and efficient
 7
 8   adjudication of this controversy.

 9                                                   COUNT I
10       (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
11                                          Against All Defendants)

12            49.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

13   paragraphs as if fully set forth herein.
14
              50.   During the Class Period, Defendants disseminated or approved the false statements
15
     specified above, which they knew or recklessly disregarded were misleading in that they contained
16
     misrepresentations and failed to disclose material facts necessary in order to make the statements made,
17
18   in light of the circumstances under which they were made, not misleading.

19            51.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:
20                   (a)    Employed devices, schemes, and artifices to defraud;
21
                     (b)    Made untrue statements of material facts or omitted to state material facts
22
                            necessary in order to make the statements made, in light of the circumstances
23
24                          under which they were made, not misleading; or

25                   (c)    Engaged in acts, practices, and a course of business that operated as a fraud or
26                          deceit upon plaintiff and others similarly situated in connection with their sale
27
                            of Qihoo 360 stock and ADS during the Class Period.
28


                                                          17
              Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 18 of 23


            52.      Plaintiff and the Class have suffered damages in that, in reliance on the integrity of the
 1
 2   market, they sold Qihoo 360 stock and ADS at artificially deflated prices. Plaintiff and the Class would

 3   not have sold Qihoo 360 stock and ADS at the prices they did, or at all, if they had been aware that the
 4   market prices had been artificially and falsely deflated by Defendants’ misleading statements.
 5
            53.      As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff and the
 6
     other members of the Class suffered damages in connection with their sale of Qihoo 360 stock and ADS
 7
 8   during the Class Period.

 9                                                  COUNT II
10           (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)
11
            54.      Plaintiff repeats and re-alleges each and every allegation contained in the foregoing
12
     paragraphs as if fully set forth herein.
13
14          55.      The Individual Defendants acted as controlling persons of Qihoo 360 within the meaning

15   of Section 20(a) of the Exchange Act. By virtue of their positions and their power to control public

16   statements about Qihoo 360, the Individual Defendants had the power and ability to control the actions
17
     of Qihoo 360 and its employees. By reason of such conduct, Defendants are liable pursuant to Section
18
     20(a) of the Exchange Act.
19
                                                PRAYER FOR RELIEF
20
21           WHEREFORE, Plaintiff prays for judgment as follows:

22           A.      Declaring this action to be a proper class action pursuant to Federal Rule of Civil
23
     Procedure 23;
24
             B.      Awarding Plaintiff and the members of the Class damages and interest;
25
             C.      Awarding Plaintiff’s reasonable costs, including attorneys’ fees; and
26
27           D.      Awarding such equitable/injunctive or other relief as the Court may deem just and proper.

28


                                                         18
            Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 19 of 23


                                               JURY DEMAND
 1
 2         Plaintiff hereby demands a trial by jury.

 3   Dated: March 5, 2019
                                                        Respectfully submitted,
 4
                                                        POMERANTZ LLP
 5
 6                                                      By: s/ Jennifer Pafiti
                                                        Jennifer Pafiti (SBN 282790)
 7                                                      468 North Camden Drive
                                                        Beverly Hills, CA 90210
 8                                                      Telephone: (818) 532-6499
 9                                                      E-mail: jpafiti@pomlaw.com

10                                                      POMERANTZ, LLP
                                                        Jeremy A. Lieberman
11                                                      J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
12
                                                        New York, New York 10016
13                                                      Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
14                                                      E-mail: jalieberman@pomlaw.com
                                                        E-mail: ahood@pomlaw.com
15
16                                                      POMERANTZ LLP
                                                        Patrick V. Dahlstrom
17                                                      Ten South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
18                                                      Telephone: (312) 377-1181
19                                                      Facsimile: (312) 377-1184
                                                        E-mail: pdahlstrom@pomlaw.com
20
                                                        Attorneys for Plaintiff
21
22
23
24
25
26
27
28


                                                       19
     Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 20 of 23




                                     CERTIFICATION PURSUANT
                                   TO FEDERAL SECURITIES LAWS

        1.                                                                  , on behalf of Altimeo Asset

Management (' Altimeo"), with authority to enter into litigation on behalf of Altimeo, make this declaration

pursuant to Section 27(a)(2) of the Securities Act of 1933 ('Securities Act") and/or Section 2ID(a)(2) of the

Securities Exchange Act of 1934 ("Exchange Act") as amended by the Private Securities Litigation Reform

Act of 1995.

        2.       T have reviewed a Complaint against Qiboo 360 Technology Co. Ltd. ("Qihoo" or the

"Company") and authOlize the filing ofa motion on Altimeo' s behalf for appointment as lead plaintiff.

        3.       Altimeo did not purchase or acquire Qihoo securities at the direction of plaintiffs' counselor

in order to participate in any private action arising under the Securities Act or Exchange Act.

        4.       Altimeo is willing to serve as a representative party on behalf of a Class of investors who

purchased or acquired Qihoo securities during the Class Period as specified in the Complaint, including

providing testimony at deposition and trial , ifnecessary. I understand that the Court has the authority to select

the most adequate lead plaintiff in this action.

        5.       To the best of my current knowledge, the attached sheet lists all of Altimeo' s transactions in

Qihoo securities during the Class Period.

        6.       During the three-year period preceding the date on which this Certification is signed, Altimeo

has served or sought to serve as a representative party, and/or filed a complaint on behalf of a cLass under the

federal securities laws in the following action:

                 •        Fasano el al. v. Li et aI. , 1: 16-cv-08759 (S.D.N.Y.)

        7.       Altimeo agrees not to accept any payment for serving as a representative party on behalf of the

class as set forth in the Complaint beyond its pro rata share of any recovery, except such reasonable costs and

expenses directly relating to the representation of the class as ordered or approved by the Court.

        8.       I declare under penalty of perjury that the foregoing is true and correct.
    Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 21 of 23




Executed   J.iJ.B IO;/Ob
              '(Dlte)


                                      (Signature)



                                      (Print Name)



                                      (Title)
       Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 22 of 23



Qihoo 360 Technology Co. Ltd. (QIHU)                        Altimeo Asset Management ("Altimeo")

                                   List of Purchases and Sales

                          Purchase                 Number of                  Price Per
       Date                or Sale                 Shares/Unit               Share/Unit

          Account 1
          9/10/2015              Purchase                         9,500                   $44.3178
          9/11/2015              Purchase                         6,000                   $42.3485
          9/14/2015              Purchase                         1,500                   $41.7663
          9/18/2015              Purchase                         8,052                   $45.2083
          9/22/2015              Purchase                         5,000                   $46.5239
          9/28/2015              Purchase                        10,500                   $46.4503
          9/29/2015              Purchase                        10,500                   $45.2476
          10/9/2015              Purchase                        12,000                   $52.5289
         10/13/2015              Purchase                         1,500                   $52.0593
         10/14/2015              Purchase                         9,300                   $51.3618
         10/21/2015              Purchase                         2,000                   $53.9308
         10/22/2015              Purchase                         6,000                   $53.1701
         10/28/2015              Purchase                         1,000                   $53.6765
         11/10/2015              Purchase                         3,000                   $58.7440
         11/13/2015              Purchase                         3,000                   $62.4190
         11/25/2015              Purchase                         1,500                   $66.0500
         11/27/2015              Purchase                         2,000                   $65.2914
         12/18/2015              Purchase                        17,501                   $72.9991
         12/22/2015              Purchase                        10,000                   $72.8044
         12/23/2015              Purchase                        14,500                   $72.6520
         12/28/2015              Purchase                           160                   $72.6400
           1/4/2016              Purchase                         1,400                   $71.9100
           2/2/2016              Purchase                         1,000                   $70.6200
           2/3/2016              Purchase                         4,000                   $70.3380
           2/8/2016              Purchase                         4,000                   $69.0236
          2/25/2016              Purchase                         1,500                   $71.0500
          4/19/2016              Purchase                         5,000                   $75.4900
          4/22/2016              Purchase                         2,000                   $75.4674
           5/3/2016              Purchase                         3,000                   $75.7400
           5/5/2016              Purchase                         9,100                   $74.5277
         10/16/2015                  Sale                         7,500                   $55.2409
         10/28/2015                  Sale                        15,000                   $57.9556
          11/2/2015                  Sale                        10,500                   $60.0527
          11/4/2015                  Sale                         7,500                   $61.4541
         11/12/2015                  Sale                        22,500                   $63.4594
         11/19/2015                  Sale                         6,000                   $65.5516
         11/23/2015                  Sale                         7,500                   $66.4675
         11/25/2015                  Sale                         6,000                   $67.3620
         11/30/2015                  Sale                         3,000                   $68.4510
          12/1/2015                  Sale                         1,500                   $69.8633
          12/2/2015                  Sale                         4,500                   $71.0004
           5/5/2016                  Sale                         1,100                   $74.9955
          5/24/2016                  Sale                        16,000                   $73.7407
          5/25/2016                  Sale                         6,000                   $73.9383
          6/16/2016                  Sale                        50,913                   $73.0911




                                            Page 1 of 2
       Case 1:19-cv-10067-PAE Document 1 Filed 03/05/19 Page 23 of 23



Qihoo 360 Technology Co. Ltd. (QIHU)                        Altimeo Asset Management ("Altimeo")

                                   List of Purchases and Sales

                          Purchase                 Number of                  Price Per
       Date                or Sale                 Shares/Unit               Share/Unit

         Account 2
           1/5/2016              Purchase                         4,500                   $72.2100
           1/6/2016              Purchase                         1,500                   $72.0600
           1/7/2016              Purchase                         9,600                   $71.1301
           1/8/2016              Purchase                         7,500                   $70.3413
          1/11/2016              Purchase                         1,000                   $69.7900
          6/16/2016              Purchase                        43,000                   $73.1088
          7/12/2016                  Sale                         5,400                   $73.5207
          7/13/2016                  Sale                           200                   $73.5500




                                            Page 2 of 2
